Citation Nr: 1128098	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  03-30 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION


The appellant had active service from February 1945 to November 1946 and from September 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, jurisdiction was transferred to the RO in Montgomery, Alabama.  The appellant testified before a Decision Review Officer (DRO) in May 2004 and the undersigned Acting Veterans Law Judge in June 2006 regarding this appeal; transcripts of these hearings are associated with the claims folder.

In November 2006, the Board denied entitlement to service connection for asbestosis.  The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Memorandum Decision, the Court determined that the Board did not provide adequate reasons and bases for its reliance on a May 2002 VA examination in determining that the appellant does not have a current diagnosis of asbestosis.  As such, it vacated the Board's decision with respect to this issue and remanded the matter for readjudication.  

In April 2010, the Board remanded the claim for additional development.  The Board finds that there has been substantial compliance with the mandates of the April 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not demonstrate that the appellant has a current diagnosis of an asbestos-related disease, including asbestosis, for VA compensation purposes.


CONCLUSION OF LAW

Asbestosis was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction (AOJ) decision.  See Pelegrini, 18 Vet. App. at 121.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

Although notice was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in February 2003, he was provided time respond with additional argument and evidence and the claim was readjudicated and a statement of the case was provided to the appellant in October 2003.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

A letter addressing the degree of disability and effective date was sent in March 2006.  See Dingess/Hartman, 19 Vet. App. at 490.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided time to respond with additional argument and evidence and the claim was readjudicated and a supplemental statement of the case was provided to the appellant in March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  A Social Security Administration (SSA) Inquiry reflects that the appellant is not receiving Social Security Administration disability benefits.  The appellant's VA treatment records from 2004 to May 2010 have been associated with the claims file, in compliance with the April 2010 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded May 2002 and July 2010 VA medical examinations to obtain an opinion as to whether the appellant has an asbestos-related disease, including asbestosis that is related to service.  As noted in the April 2010 Board remand, the May 2002 VA examination report reflects that no medical records, including the appellant's service and post-service treatment records, were available for review by the examining physician in conjunction with the examination.  The July 2010 VA examiner provided an opinion following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  In an April 2011 letter, the appellant's representative contends that the March 2011 examination did not consider the 1998 letters from Dr. G.D.L., diagnosing the appellant with asbestosis.  In the July 2010 VA examination report, the VA examiner specifically noted that she reviewed the claims file documents regarding the diagnosis of asbestosis for litigation purposes and found them lacking in reasonable medical evidence.  As the December 1998 and February 1999 letters from G.D.L., M.D., were addressed to an attorney and were the only evidence of record diagnosing the appellant with pulmonary asbestosis, it is evident that the July 2010 VA examiner is referring to these letters.  The same examiner gave the addendum opinion in March 2011.  Accordingly, the Board finds that the appellant's representative's assertion that the VA examiner did not consider the letters from Dr. G.D.L. is inaccurate.  Moreover, a factual foundation was provided for the conclusions that were reached by the VA examiner.  Therefore, the Board finds that the July 2010 examination and March 2011 addendum opinion are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   


III. Analysis

The appellant contends that he has asbestosis which is related to asbestos exposure that occurred during his first period of active duty service from February 1945 to November 1946.  (See June 2006 Board Hearing Transcript (Tr.) at p. 15).  He reported that his basic training barracks were wrapped with asbestos and he was exposed to asbestos while he was aboard a ship.  (Id.).  The appellant also noted that he was exposed to asbestos after service when he worked in a shipyard.  (Tr. at p. 18).  He noted that he worked at the shipyard as an electrician.  At a May 2004 Decision Review Officer (DRO) hearing, the appellant also testified that he was exposed to asbestos in his barracks and aboard a ship.  The Board finds that the appellant was likely exposed to asbestos in service while aboard a ship.  

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must make consideration of whether the Veteran is still entitled to compensation benefits for that period during which the claimed disability was extent.  VA compensation may be paid for that period on which it was extent if service connection is warranted.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, other than the appellant's assertions, the Board finds that there is no evidence of a diagnosis of a disability related to asbestos exposure, to include asbestosis, at any time during the appeal period.  The appellant submitted two letters from Dr. G.D.L. dated in December 1998 and February 1999, prior to the date the appellant filed a claim for entitlement to service connection for asbestosis.  In the December 1998 letter, Dr. G.D.L. the appellant, along with several other individuals, was listed as individuals who had parenchymal and/or pleural changes to suggest asbestos related lung disease.  In the February 1999 letter, Dr. G.D.L. found that the appellant had pulmonary asbestosis.  Dr. G.D.L. noted that he performed a history and physical examination, pulmonary function test, and chest X-ray.  The letter reflects that the appellant stated that his exposure to asbestos began in 1943 when he began working at Alabama Shipyard as an electrician.  He was employed an electrician through his working career and reported being exposed to asbestos continuing products up until the mid-1980s.  On physical examination, his chest had inspiratory rales at both bases which did not clear with deep breathing or coughing.  His heart was in sinus rhythm without murmurs, gallops or rubs.  His extremities showed a free range of motion without clubbing, cyanosis or edema.  A chest X-ray demonstrated mild fibrotic changes in the mid to lower lung fields bilaterally.  There were no pleural thickening or calcifications present.  His pulmonary function tests demonstrated a normal vital capacity without airflow obstruction.  His lung volumes were consistent with air trapping.  His diffusion capacity was normal.  

The appellant was seen for a VA examination in May 2002.  As noted above, the VA examiner did not review the appellant's medical records.  On physical examination, the appellant's chest was symmetrical.  There was no evidence of kyphoscoliosis or pectus excavatum.  His lungs were clear to auscultation.  His chest X-ray was reported to be normal except evidence of calcified granuloma in the left upper lobe, but there was no pleural calcification or other active diseases.  There was no evidence of pulmonary asbestosis.  The VA examiner found that the appellant had a history of asbestos exposure, but without significant lung disease detected clinically at that time.  The chest X-ray was reported negative for pulmonary asbestosis.  The VA examination did not consider the appellant's medical history and the February 1999 diagnosis by Dr. G.D.L., and is it is thus, not a fully adequate examination.  However, the VA examiner's findings based on the physical evaluation and chest X-ray are probative, as they were based on clinical testing at the time of the examination.  

A June 2001 VA treatment record reflects that the appellant denied chronic obstructive pulmonary disease (COPD), asthma or shortness of breath.  More recent VA treatment records, including a March 2004 VA treatment record, reflect that the appellant had a medical history of COPD.  The appellant reported that he would have sinus problems for about thirty minutes when he gets up in the morning and then does fine during the rest of the day.  A January 2006 VA treatment record noted the appellant had a medical history of COPD, but indicated that the appellant's lungs were in within normal limits.  A December 2006 VA treatment record also indicated that the appellant's lungs were within normal limits, based on a physical examination.  The December 2006 VA treatment record noted that the appellant reported that he did not have chest pain or shortness of breath.  A May 2010 VA treatment record also reflects that the appellant denied shortness of breath.  The appellant did not have any respiratory problems listed as an active problem.

On examination in July 2010, the appellant reported that he had nasal congestion with anterior dripping and post-nasal drip for the first 2 to 3 hours of the day.  The appellant reported an occasional dry cough.  On physical examination, the chest was symmetric and respirations were regular and rhythmic.  Lungs were clear without wheezes or crackles.  A July 2010 chest X-ray indicated that the lungs were mildly hyperinflated.  There was no infiltrate or pleural effusion.  The left apical calcified granuloma was unchanged.  Cardiac countours were unremarkable.  The impression was no acute process, and no change.  A July 2010 pulmonary function test reflects that force vital capacity was normal.  FEV1/FVC was normal.  There was no variable upper airway obstruction.  Maximum ventilatory volume was moderately reduced.  Lung volumes were normal.  No air-trapping was observed.  Diffusion capacity of carbon monoxide was mildly reduced.  The overall impression was normal spirometry and lung volumes with a minimal diffusion impairment.  

The July 2010 VA examiner diagnosed the appellant with allergic rhinitis with post-nasal drip, not caused by or related to asbestos exposure.  There was no evidence of asbestos-related pleural plaques, asbestos-related interstitial fibrosis, asbestos-related mesothelioma, or an asbestos related disease.  The VA examiner noted that asbestos is not a proximate cause or aggravant in the etiology or progression of allergic rhinitis.  The VA examiner noted that the chest X-ray shows mild hyperaeration as expected for COPD (emphysema), but without a measurable respiratory defect.  The VA examiner noted that this cannot be stated as a definitive diagnosis based on X-ray alone.  However, it is not caused by or related to asbestos exposure.  The VA examiner stated that the mildly reduced maximum ventilatory volume and diffusion capacity of carbon monoxide were consistent with age and body habitus, and not indicative of an asbestos related disease.  The VA examiner also noted that the appellant's non-service exposure far outweighs his in-service exposure to asbestos.  The VA examiner specifically stated that she reviewed the claims file documents regarding the diagnosis of asbestosis for litigation purposes and found them lacking in reasonable medical evidence.  As discussed above, it is evident that the VA examiner is referring the December 1998 and February 1999 letters from Dr. G.D.L., which diagnosed the appellant with pulmonary asbestosis.

In a March 2011 addendum, written by the same VA physician who examined the appellant in the July 2010 VA examination, the examiner noted that the claims file was reviewed.  The examiner found that it is less likely than not that the appellant has an asbestos-related disease, including asbestosis.  The VA examiner noted that asbestos-related disease, including asbestosis, are not acute transient conditions.  Currently, there are not clinical or objective findings to support any asbestos-related disease, including asbestosis.  The VA examiner also found that it is less likely than not that any current asbestos-related disease is caused by or related to in-service asbestos exposure.  Although the VA examiner did not specifically cite the February 1999 letter from Dr. G.D.L. in the March 2011 addendum, she noted that she reviewed the claims file, and she had previously considered the letters in the July 2010 VA examination.  The July 2010 VA examination report is thorough, the examiner provided a rationale for her opinion, and based her opinion on a full review of the claims file, including the letters from Dr. G.D.L. indicating the appellant had a diagnosis of asbestosis.  Thus, the Board finds the July 2010 VA examination report and March 2011 addendum to be highly probative.

The Board finds that the evidence of record is against a finding that the appellant had a asbestos-related disease, including asbestosis, during the period on appeal.  As noted above, the February 1999 letter from Dr. G.D.L., which indicates the appellant had a diagnosis of pulmonary asbestosis, pre-dated the appellant's service connection claim.  Additionally, Dr. G.D.L.'s findings conflict with the May 2002 and July 2010 VA examination reports.  The February 1999 opinion and May 2002 and July 2010 VA examinations were based on pulmonary function tests and X-rays.  The Board finds the July 2010 VA examination report to be more probative than the February 1999 opinion and May 2002 VA examination report because it was based on a complete review of the evidence of record, including the February 1999 opinion diagnosing the appellant with pulmonary asbestosis and a full physical examination.  The May 2002 and July 2010 VA examination reports are also consistent with the appellant's VA treatment records which do not indicate the appellant had any asbestos-related disease, including asbestosis.  Although the July 2010 VA examiner found that the appellant had a diagnosis of allergic rhinitis with post-nasal drip, she found it was not caused by or related to asbestos exposure and provided a rationale for the opinion.  

In sum, the Board finds that a preponderance of the evidence is against a finding that the appellant had an asbestos-related disease, including asbestosis, during the period on appeal.  The Board finds that the appellant was exposed to asbestos while onboard a transport ship for 60 days in service.  However, without a current showing of disability related to asbestos exposure, to include asbestosis, service connection is not warranted in this matter.  See McClain, 21 Vet. App. at 321.  Although the February 1999 letter from Dr. G.D.L. indicates the appellant had a diagnosis of pulmonary asbestosis, the opinion pre-dated the appellant's service connection claim and the Board finds the July 2010 VA examination report and March 2011 addendum opinion to be more probative.  The July 2010 VA examination report was based on a full review of the evidence of record, including the February 1999 letter, a pulmonary function test, physical examination, and X-rays.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for asbestosis is denied.



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


